Citation Nr: 1819771	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-15 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus disability, to include sinusitis.

2.  Entitlement to service connection for a respiratory disability.

3.  Entitlement to service connection for a testicular disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1984 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  The Board remanded the appeal in September 2016.  The Board regrets additional delay, but the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's September 2016 remand directives requested verification of the Veteran's exposure to asbestos and VA examinations.  While some development was undertaken to verify asbestos exposure, it has not been completed, and no VA examinations have been conducted for any of his three disabilities.  Thus, another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records, to include any updated records from Dr. Honrubia.  

3.  Verify whether the Veteran was exposed to asbestos in service, to include sending another request to the Alfred M. Gray Marine Corps Research Center.  See September 2016 response from Department of the Navy.

4.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his sinus disability. The entire claims file, including a copy of this remand, must be reviewed by the examiner. 

For any currently diagnosed sinus disability, to include chronic sinusitis, allergic rhinitis, turbinate hypertrophy and dysfunction, and septal deviation, please opine as to whether it is as at least as likely as not (50 percent or greater probability) that such disability had its onset during service or is otherwise related to service, to include as a result of conceded exposure to contaminated water at Camp Lejeune, North Carolina; exposure to mold while living in old barracks; and/or asbestos exposure (if conceded). 

The examiner must specifically acknowledge and discuss the Veteran's reports of headaches, sinus pressure, difficulty breathing, and sinus infections during and since service.  See March 2016 Board Hearing Transcript at 9-12.

The examination report must include a complete rationale for all opinions expressed.

5.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his respiratory disability.  The entire claims file, including a copy of this remand, must be reviewed by the examiner. 

For any currently diagnosed respiratory disability, please opine as to whether it is as at least as likely as not (50 percent or greater probability) that such disability had its onset during service or is otherwise related to service, to include as a result of conceded exposure to contaminated water at Camp Lejeune, North Carolina; exposure to mold while living in old barracks; and/or asbestos exposure (if conceded). 

The examiner must specifically acknowledge and discuss the Veteran's reports of respiratory problems during service and since service, to include a persistent cough, choking, shortness of breath, and hiccups.  See March 2016 Board Hearing Transcript. at 16-17.

The examination report must include a complete rationale for all opinions expressed.

6.  Then schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his testicular disability.  The entire claims file, including a copy of this remand, must be reviewed by the examiner. 

For any currently diagnosed testicular disability, to include any residuals of a prior cyst removal, please opine as to whether it is as at least as likely as not (50 percent or greater probability) that such disability had its onset during service or is otherwise related to service, to include as a result of conceded exposure to contaminated water at Camp Lejeune, North Carolina.

The examiner must specifically acknowledge and discuss the Veteran's reports of testicular problems during and since service.  See March 2016 Board Hearing Transcript.at 18-21.

The examination report must include a complete rationale for all opinions expressed.

7.  Then, after taking an additional development deemed necessary, readjudicate the issues on appeal.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

